Citation Nr: 0521703	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for anxiety and dysthymia.

2.  Entitlement to a compensable rating for symptomatic 
dermagraphism with chronic urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO), in December 2001.  In that 
rating decision, the RO denied a rating in excess of 30 
percent for a service-connected psychiatric disorder 
currently diagnosed as anxiety and dysthymia.  In the same 
rating decision, the RO denied a compensable rating for a 
service-connected skin disorder currently diagnosed as 
symptomatic dermagraphism with chronic urticaria.  The two 
disorders had been previously rated together as 30 percent 
disabling under the combined diagnosis of "psychological 
factors affecting a physical condition."

The veteran provided testimony in support of his appeal at a 
Travel Board hearing that was chaired by the undersigned 
Acting Veterans Law Judge sitting at the RO in June 2003.  A 
transcript of that hearing has been associated with the file.

This case is being REMANDED at this time to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted in November 2000, imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

As part of its re-defined duty to assist, the VCAA requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.

At his Travel Board hearing of June 2003, the veteran stated 
that he believed that both service-connected disabilities, 
which the record shows were last examined by VA in April and 
May 2001, had worsened in severity since last examined.  
While the Board is not required to remand an appeal solely 
because of the passage of time since an otherwise adequate 
examination report was prepared, when the claimant asserts 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995).  Moreover, under the provisions of the VCAA, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board is thus of the 
opinion that the case needs to be remanded at this time to 
have the veteran's service-connected disabilities re-
examined.

Additionally, it is noted that the Board received in June 
2005 a two-page document titled "Psychiatric Treatment 
Report," subscribed by Dr. W.S., a private psychiatrist with 
offices in Caguas, Puerto Rico, providing data descriptive of 
the veteran's psychiatric condition as of May 2005.  
According to that report, the veteran had his first 
appointment with Dr. W.S. on July 20, 2004, and he has 
continued to receive treatment "on a monthly basis."  The 
Board acknowledges the veteran's representative's statement 
dated June 7, 2005 to the effect that the veteran has waived 
his right to initial RO consideration of this evidence.  
However, because there evidently seem to be in existence 
additional records from this private psychiatrist, which are 
certainly pertinent to at least one of the two issues on 
appeal, the Board finds that at this point the case needs to 
be remanded to secure Dr. W.S.'s treatment records, in order 
to have a complete record that would enable VA to better 
evaluate the veteran's current mental health status and make 
an informed determination as to whether a rating in excess of 
30 percent is warranted for the service-connected psychiatric 
disability.  

Finally, given the fact that this case is being remanded at 
this time for additional development, and having the veteran 
stated at the June 2003 hearing that he receives treatment 
for his service-connected medical conditions from VA, the 
Board is of the opinion that a request should be made to 
secure any VA medical records produced since September 2001.

In view of the foregoing, this case is REMANDED to the RO, 
via the AMC, for the following actions:

1.  The RO/AMC should secure and make 
part of the veteran's claims file copies 
of any and all records reflecting VA 
medical treatment for the service-
connected psychiatric and skin conditions 
between September 2001 and the present.

2.  The RO/AMC should also take action to 
secure copies of any and all records 
reflecting psychiatric medical treatment 
furnished to the veteran by Dr. W.S. 
since July 20, 2004.  The letter to the 
veteran requesting his written 
authorization to request the records from 
Dr. W.S. should include a specific 
request that he provide any additional 
evidence that is still in his possession 
and is pertinent to either of the two 
matters on appeal.  A copy of this letter 
should be associated with the record.

3.  After all the above evidence has been 
obtained and made part of the veteran's 
claims file, the RO/AMC should schedule 
the veteran for a VA mental disorders 
examination.  The report should note 
whether the examiner reviewed the file 
contemporaneously with the examination 
and should provide GAF scores for the 
veteran, as pertain to the service-
connected disability.  Any indicated 
tests (to include psychological testing) 
should be provided, and their results 
should be commented upon by the examiner 
in the final examination report.

The mental disorders examination report 
should also provide findings regarding 
the presence or absence of impairment of 
thought process or communication; 
delusions or hallucinations; 
inappropriate behavior; suicidal or 
homicidal thoughts, ideations, or plans 
or intent; ability to maintain minimal 
personal hygiene and other basic 
activities of daily living; spatial 
disorientation; memory loss or 
impairment; obsessive or ritualistic 
behavior which interferes with routine 
activities; irrelevant, illogical, or 
obscure speech (and whether it is 
constant or intermittent); panic attacks; 
depression or depressed mood or anxiety; 
impaired impulse control/judgment (and 
its effect on motivation or mood); and 
sleep impairment.

4.  Also after the steps requested in 
action paragraphs 1 and 2 above have been 
taken, the RO/AMC should schedule the 
veteran for a VA skin disorders 
examination.  The examination report 
should note whether the examiner reviewed 
the file contemporaneously with the 
examination.

The examination report should also 
contain a detailed description of the 
extent to which the service-connected 
skin disorder currently manifested, if it 
is currently manifested.  In particular, 
the examiner should comment regarding the 
presence, location and extent (if 
applicable) of any exfoliation, 
exudation, itching, extensive lesions, or 
crusting associated with the service-
connected skin disorder, as well as a 
description of the area(s) affected. 

The report should also include a 
statement as to whether the service-
connected skin disorder causes marked 
disfigurement and/or involves systemic or 
nervous manifestations (other than the 
psychiatric manifestations for which the 
veteran is already obtaining disability 
compensation), and whether the skin 
disorder is considered exceptionally 
repugnant.

The examination report should also 
indicate whether the skin disorder 
requires systemic therapy, and if it 
does, the frequency of those treatments 
or therapy during the past 12-month 
period.

5.  After completing any necessary 
development in addition to that listed 
above, RO/AMC should re-adjudicate the 
veteran's claims for increased ratings, 
after reviewing all evidence of record, 
particularly all the evidence that has 
been added to the record since the last 
supplemental statement of the case was 
issued.  

In re-adjudicating the veteran's claim 
for a compensable rating for his skin 
condition, the RO/AMC should bear in mind 
that, because the regulations addressing 
the rating of service-connected skin 
disorders were amended during the 
pendency of this appeal, the veteran's 
service-connected disorder must be 
evaluated under both sets of regulations 
in effect during the pendency of this 
appeal (i.e., the old, and the revised 
sets of regulations), the cut-off date 
for the applicability of either set of 
regulations being the date when the 
revised regulations went into effect.

Thereafter, to the extent that either of the benefits sought 
remain denied, the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  While no action is 
required of the veteran until he is notified, he has the 
right to submit additional evidence and argument on the two 
matters that the Board has remanded to the RO via the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

